 
Ex. 10.1
 
 
Non-Qualified Stock Option
Award Agreement



Effective as of __[Date]__ (“Grant Date”), the Company hereby grants to
[Employee] an option (the “Options”) to purchase up to: [# of Shares] shares of
Common Stock (each, a “Share” and collectively, the “Shares”) for $[Price] per
Share until [6th Anniversary of Grant Date] (“Expiration Date”) on the terms of
this Agreement (the “Terms”), the attached Program, and the 2010 Sypris Omnibus
Plan (“Plan”) as follows:



 
Vesting Dates
# of Options Vesting
Option Prices
Expiration Dates
 
[3rd Anniversary]
[30%]
[FMV at grant]
[6th Anniversary]
 
[4th Anniversary]
[30%]
[FMV at grant]
[6th Anniversary]
 
[5th Anniversary]
[40%]
[FMV at grant]
[6th Anniversary]

 
Intending to be legally bound by all the Terms, the Program and the Plan, I
acknowledge the sole authority of the Committee to interpret the provisions of
the foregoing, the forfeiture of my rights upon any termination of my employment
under the terms of the foregoing and my continuing status as an “at will”
employee (subject to termination without cause or notice).  I have received and
had an opportunity to review, with the benefit of any legal counsel of my
choosing (any such legal counsel to be retained at my own expense) the Plan, the
Terms and the Program.

 
SYPRIS SOLUTIONS, INC.
 
PARTICIPANT
                    By:     Signature:             Name:     Name:            
Title:     Title:  

 

--------------------------------------------------------------------------------


 
Ex. 10.1
 
Six-Year Stock Option Terms of Awards
of the 2010 Sypris OMNIBUS Plan (“Plan”)


1.      Awards – All Options granted hereunder will be non-qualified Options
subject to, and governed by, the terms of the Plan, the Terms and a valid,
executed Award Agreement.


2.      Options – Each Option is the right to purchase one Share at the Option
Price, from its Vesting Date until its Expiration Date or forfeiture (subject to
adjustments per the Plan).  Options must be exercised with 48 hours advance
written notice, unless waived by the Company.


3.      Option Price – “Option Price” means the closing price per Share on the
Grant Date.  The Option Price is payable to the Company in cash or any other
method of payment authorized by the Committee in its discretion, which may
include Shares previously owned (valued as the closing price per Share on the
exercise date) or Shares otherwise deliverable upon exercise of an unexercised
Option (valued as the closing price per Share on the exercise date, less the
Option Price), in each case in accordance with applicable Rules.  Similarly, the
Participant must arrange for tax withholding in accordance with applicable
Rules, to the satisfaction of the Committee.


4.      Shareholder Rights – Holders of Options have no rights as a shareholder
of the Company until the Option has been validly exercised and a certificate for
Shares underlying such Option has been issued.  Except as otherwise provided in
the Plan, no adjustments are made for dividends or other rights if the
applicable record date occurs before your stock certificate is issued.


5.      Vesting – Thirty percent of the Award shall vest on each of its third
and fourth anniversaries of the Grant Date, and forty percent of the Award shall
vest on the fifth anniversary of the Grant Date (each anniversary, a “Vesting
Date”), unless forfeited before such Vesting Date.


6.      Expiration Date – Each Option’s “Expiration Date” will be the sixth
anniversary of its Grant Date.


7.      Forfeiture – Each Option will terminate, expire and be forfeited as
provided in Article V of the Plan. (The Committee has sole discretion to
determine whether a demotion is a “termination” of employment.)


8.      Leaves of Absence – The Committee may in its discretion treat all or any
portion of any period during which a Participant is on military or on an
approved leave of absence as a period of employment for purposes of the accrual
of rights hereunder.


9.      No Other Rights – The Awards include no other rights beyond those
expressly provided in the Plan, these Terms or the Award Agreement.  Awards are
non-assignable and non-transferable except by will or the laws of descent and
distribution, unless otherwise approved by the Committee.


10.      Definitions – Unless otherwise specified, all capitalized terms herein
shall have the meanings assigned to them in the Plan or in the Award Agreement.



--------------------------------------------------------------------------------

